BASKIN, Judge.
The wife appeals a trial court order denying her exceptions to a general master’s report awarding her temporary alimony. We affirm, but remand for the reasons set forth.
After filing her petition for dissolution of marriage, the wife filed a motion for tem*887porary alimony requesting monies to enable her to move into an apartment. The general master awarded the wife $125 per week in temporary alimony but denied funds for rent because she did not introduce evidence she needed a specific amount. The wife filed exceptions to the general master’s award which the trial court denied. The trial court adopted the master’s report.
The general master’s award is supported by competent substantial evidence. Hine v. Hine, 558 So.2d 496 (Fla. 3d DCA 1990); Bragassa v. Bragassa, 505 So.2d 556 (Fla. 3d DCA 1987); Reece v. Reece, 449 So.2d 1295 (Fla. 4th DCA 1984). We therefore affirm the trial court’s order denying the wife’s exceptions; however, because an able husband is required to support a needy wife pending the final disposition of her petition, Belcher v. Belcher, 271 So.2d 7 (Fla.1972); Vickers v. Vickers, 413 So.2d 788 (Fla. 3d DCA 1982), our ruling is without prejudice to the wife filing another motion for temporary alimony and proving the specific amount she needs for rent. If the wife does file another motion, the hearing on her motion shall be expedited, and her request decided promptly, prior to the final hearing.
Affirmed and remanded.